Title: To Thomas Jefferson from United States Senate, 8 February 1809
From: United States Senate
To: Jefferson, Thomas


                  
                     
                     In Senate of the United States.February 8. 1809.
                  
                  Resolved,
                  That the President of the United States, be requested to cause to be delivered to James Madison Esq. of Virginia, now secretary of State of the United States, notification of his election to the office of President of the United States,— and to be transmitted to George Clinton esq. of New York, Vice President elect of the United States, notification of his election to that office; and that the President of the Senate, do make out and sign a certificate in the words following, viz:
                  “Be it known, that the Senate and House of Representatives of the United States of America, being convened at the city of Washington, on the second Wednesday in February, in the year of our Lord, one thousand eight hundred and nine, the under written President of the Senate protempore, did, in presence of the said Senate and House of Representatives, open all the certificates and count all the votes of the electors for a President and Vice President of the United States; whereupon it appeared that James Madison of Virginia, had a majority of the votes of the electors, as President, and George Clinton of New York, had a majority of the votes of the electors, as Vice President; by all which it appears, that James Madison of Virginia, has been duly elected President, and George Clinton of New York, has been duly elected Vice President of the United States, agreeably to the constitution.
                  In witness whereof, I have hereunto set my hand, and caused the seal of the Senate to be affixed, this eighth day of February, 1809.”
                  And that the President of the Senate do cause the certificate aforesaid to be laid before the President of the United States, with this resolution.
                  Attest,
                  
                     Sam A. Otis Secretary.
                  
               